DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendment and response (filed on April 19, 2022). Claims 8, 24, 38, 40, 42, 44 have been cancelled. Claims 1, 17, 32, and 33 have been amended. Claims 48-50 are new. Claims 1-7, 14-23, 30-33, and 36-37, 39, 41, 43, and 45-50 are currently pending and have been examined.

Response to Arguments
101 rejection: The Applicant’s arguments with respect to the 101 rejection of the claims has been fully considered but is not persuasive.
The Applicant argues that the limitations associated with the scoring process integrate the abstract idea into a practical application. The Examiner disagrees. As stated below in the updated 101 rejection, the scoring process related limitations of the independent claims are encompassed by the mathematical calculations subgrouping of the mathematical concepts grouping (see MPEP 2106.04(a)(2)(C)(ii)). As the limitations do not include additional elements, the amendments fail to integrate the abstract idea into a practical application. 
As such, the 101 rejection is maintained.
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection has been fully considered but are not persuasive.
The Applicant argues that the amended limitations overcome the cited references. The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitated an updated search and reconsideration of the claims.
As such, due to the RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-7, 14-23, 30-33, and 36-37, 39, 41, 43, and 45-50.

Claim Objections
Claim 50 is objected for having minor informalities. Claim 50 is dependent on cancelled claim 29. Appropriate correction is required.

Claim Interpretation
Intended Use
Claims 1, 17, 32 and 33 recites the limitations “adding to the respective score of the payment processor when a payment processor-specific checkout element for that payment processor is available for display”, “adding to the respective score when the payment processor is identified as a payment processor with whom the user of the device has an account” refer to a future action and an intended use of the payment processor, and therefore carries limited patentable weight. See MPEP 2103 (I)(C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 14-23, 30-33, 36-37, 39, 41, 43, and 45-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-7, 14-16, 38-39, 41, 48-50 are directed to an apparatus, claims 17-23, and 30-31 are directed to a process, claims 32, 43, 46, and 47 are directed to another apparatus, claim 33, 36-33, and 45 are directed to another process.

Claims 1, 17, 32 and 33 are directed to the abstract idea of payment processing which is grouped under fundamental economic principles or practices and commercial or legal activities subgrouping of certain methods organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 17, 32, and 33 recite “receive, …, data indicative of a description of a product or service available for purchase from an online merchant”, “initiate one or more queries …”, “choose a payment processor … according to a scoring process”, “selecting the payment processor … based on the respective scores …”. Claims 1, 17, 32, and 33 are directed to the abstract idea of payment processor scoring which is grouped under mathematical calculations subgrouping of mathematical concepts grouping in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 17, 32, and 33 recite “assigning each of the plurality of payment processors a respective score”, “adding to the respective score of the payment processor when a payment processor-specific checkout element for that payment processor is available for display” and “adding to the respective score when the payment processor is identified as a payment processor with whom the user of … has an account”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors”, “a computer readable storage medium”, “the device”, “a network”, “a client device”, “a server computer”, “network communication” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. (See MPEP 2106.5 (f), (h)). Furthermore, the additional elements of “trigger presentation of a payment processor-specific checkout element that identifies the chosen payment processor, the payment processor-specific checkout element operable to begin a payment process for the product or service with the chosen payment processor over the network” merely add insignificant extra‐solution activity to the judicial exception. (See MPEP 2106.05(g)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of payment processing and payment processor scoring and merely add insignificant extra-solution activity to the judicial exception. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of payment processing and payment processor scoring using computer technology (e.g.: one or more processors, see specification as filed ¶ [0085]-[0087], [0097]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity to the abstract idea, which cannot provide significantly more than the abstract idea itself (see MPEP 2106.05(I)(A)(f), (g) & (h)).

Hence, claims 1, 17, 32 and 33 are not patent eligible.

As per dependent claims 4-7, 20-23, 36-37, 39, 41, 43, and 45-50, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1, 17, 32, and 33 and due to their dependency on the rejected parent claims, claims 4-7, 20-23, 36-37, 39, 41, 43, 45-50 are similarly not patent eligible.

As per dependent claims 2, 3, 14-16, 18, 19, 30, 31, and 47, the dependent claims recite the additional elements of “an application programming interface”, “a button”, “a user display element”, “a point of sale device”, and “a user display element”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, merely uses a computer as a tool to perform an abstract idea, or are mere insignificant extra-solution activity when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f), (g) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, merely uses a computer as a tool to perform the abstract idea, or are mere insignificant extra-solution activity. (See MPEP 2106.05(I)(A)(f), (g) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f), (g) & (h)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 6, 14, 15, 17 – 22, 30 – 33, 36-37, 39, 41, 43, 46, 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140129357 A1 (Goodwin) in view of US 20170053258 A1 (Carney).

As per claims 1, 17, 32, and 33, Goodwin teaches, 
one or more processors (¶ [0025]),
a computer-readable storage medium (¶ [0026]),
receive, at the device (¶ [0025]), data indicative of a description of a product or service available for purchase from an online merchant (FIG. 4A, ¶ [0105], [0025], [0090]),
initiate one or more queries by network communication to one or more payment processors, wherein the queries are configured for determining that a user associated with the device is recognized by the one or more of the plurality of payment processors as having existing accounts with those payment processors (¶ [0025] “payment options from a variety of financial institutions”, [0082] - [0083] “the following information can be checked … valid payment options …”).
choose a payment processor from amongst the one or more payment processors according to a scoring process (¶ [0066], ¶ [0078]),
trigger presentation of the payment processor-specific checkout element that identifies the chosen payment processor, the payment processor-specific checkout element operable to begin a payment process for the product or service with the chosen payment processor over the network (FIG. 4D, ¶ [0110], [0046]).

Goodwin does not explicitly teach, however, Carney teaches,
assigning each of the plurality of payment processors a respective score (¶ 41),
for each of the plurality of payment processors (¶ 41),
after a time interval, comparing the respective scores to a threshold score and selecting one of the payment processor§. from amongst the one or more payment processors based on the respective score for that payment processor exceeding the threshold score (¶ 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a payment network path based on performance threshold analysis in Carney in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processor performance analysis and because selecting an alternative payment network path based on a different (lower) threshold as compared to a preferred payment network path that fails an initial threshold improves payment processing by providing an alternative payment network option that is capable of performing a transaction without high performance requirements associated with a preferred payment network.

Under BRI, no patentable weight is given to the following limitations because the limitations amount to intended use (see above claim interpretation in section 6),
adding to the respective score of the payment processor when a payment processor-specific checkout element for that payment processor is available for display,
adding to the respective score when the payment processor is identified as a payment processor with whom the user of the device has an account.

Goodwin also teaches, 
presenting a description of a product or service available for purchase from an online merchant on a client device (¶ [0105], ¶ [0025], ¶ [0090]), 
presenting a payment processor-specific checkout element that identifies the chosen payment processor (FIG. 4D, ¶ [0110]), 
a server computer comprising one or more processors and a computer-readable storage device that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (FIG. 1, ¶ [0026]-[0027]), 
transmitting data to a client device which causes the client device to present a description of a product or service available for purchase from an online merchant (¶ [0105], ¶ [0025], ¶ [0090]), 
providing a description of a product or service available for purchase by a user from a merchant” (¶ [0105], ¶ [0025], ¶ [0090]), 
processing a payment for the product or service with the chosen payment processor” (FIG. 3C, items 322, 325, ¶ [0062]-[0063]).

As per claims 2, 18, and 46, combination of Goodwin and Carney teach all the limitations of claims 1, 17, and 32. Goodwin also teaches, 
wherein the instructions that cause the device to perform steps for determining whether the user associated with the device is recognized by the one or more payment processors as having existing accounts comprises at least one of (¶ [0082] - [0083]), examining a cookie associated with the device (¶ 48 “The source of identification may be directly in-line with the Internet browser interaction”).

As per claims 3, 19, and 47, combination of Goodwin and Carney teach all the limitations of claims 1, 17, and 32. Goodwin also teaches,
wherein the payment processor-specific checkout element is a button that comprises at least one of a textual or design element identifying the chosen payment processor (FIG. 4D, ¶ [0110]).

As per claims 4, 20, combination of Goodwin and Carney teach all the limitations of claims 1 and 17. Goodwin also teaches, 
the payment processor-specific checkout element is not presented to the user until the chosen payment processor is determined (¶ [0046]).

As per claims 5 and 21, combination of Goodwin and Carney teach all the limitations of claims 1 and 17. Goodwin also teaches, 
wherein the selection of the chosen payment processor from amongst the one or more payment processors with whom the user is indicated as having existing accounts is further based on an order of preference (¶ [0046], ¶ [0072]).

As per claims 6 and 22, combination of Goodwin and Carney teach all the limitations of claims 1 and 17. Goodwin also teaches, 
wherein the selection of the payment processor from amongst the one or more payment processors with whom the user associated with the device has existing accounts is further based on geolocation data (¶ [0046], ¶ [0039]).

As per claims 14 and 30, combination of Goodwin and Carney teach all the limitations of claims 1 and 17. Goodwin also teaches, 
wherein the payment processor-specific checkout element further comprises a user display element that displays payment processors that are not the chosen payment processor, but for which the instructions determined that the user has existing account (¶ [0111], ¶ [0116]).
 
As per claims 15 and 31, combination of Goodwin and Carney teach all the limitations of claims 14 and 30. Goodwin also teaches, 
wherein the user display element is configured to display the payment processors that are not the chosen payment processor in a preference order (¶ [0111], [0116], [0133], [0072]).

As per claim 36, combination of Goodwin and Carney teach all the limitations of claim 33. Goodwin also teaches, 
wherein the user is notified when there is no preferred payment processor available with whom the user has an account (¶ [0082] - [0083], ¶ [0054]).

As per claim 37, combination of Goodwin and Carney teach all the limitations of claim 33. Goodwin also teaches, 
wherein the merchant is notified when there is no preferred payment processor available with whom the user has an account (¶ [0082] - [0083], ¶ [0062]).

As per claims 39, 41, 43, and 45, combination of Goodwin and Carney teach all the limitations of claim 1, 17, 32, and 33. 
Goodwin does not explicitly teach, however, Carney teaches, 
wherein the scoring process further comprises assigning an initial score threshold value (¶ [0041]),
determining, after a first time interval, that none of the respective scores exceed the threshold score (FIG. 3, item 306, ¶ 41, 44-45),
reducing the threshold score to a reduced threshold score and revaluating the score for each payment processor until the score for at least one of the one or more payment processors is at or above the reduced score threshold score (¶ [0044]),
selecting one of the payment processors for which the respective score is at or above the reduced threshold score value (¶ [0045], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a payment network path based on performance threshold analysis in Carney in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processor performance analysis and because selecting an alternative payment network path based on a different (lower) threshold as compared to a preferred payment network path that fails an initial threshold improves payment processing by providing an alternative payment network option that is capable of performing a transaction without high performance requirements associated with a preferred payment network.

As per claim 50, combination of Goodwin and Carney teach all the limitations of claim 1.
Goodwin does not explicitly teach, however, Carney teaches,
wherein the scoring process further comprises determining that the payment processor associated with the highest of the respective maximum scores does not have an account associated with the user of the device and, responsive thereto, reducing the threshold score to a second highest of the respective maximum scores (¶ 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a payment network path based on performance threshold analysis in Carney in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment processor performance analysis and because selecting an alternative payment network path based on a different (lower) threshold as compared to a preferred payment network path that fails an initial threshold improves payment processing by providing an alternative payment network option that is capable of performing a transaction without high performance requirements associated with a preferred payment network.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Carney in further view of US 20130036023 A1 (Koplowitz).

As per claims 7 and 23, combination of Goodwin and Carney teach all the limitations of claims 1 and 17. 
Goodwin does not explicitly teach, however, Koplowitz teaches, 
wherein the instructions, when executed, further cause the device to determine a method of communicating with each payment processor based upon an identity of the payment processor (¶ [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a type/manner of communication channel with a financial institution in Koplowitz in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because communication with a financial institution is enhanced by arranging utilization of requisite communication method with the financial institution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Carney in further view of US 20170178116 A1 (Savolainen).

As per claim 16, combination of Goodwin and Carney teach all the limitations of claim 1. 
Goodwin does not explicitly teach, however, Savolainen teaches, 
wherein the device is a point of sale device (¶ [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include POS capabilities in Savolainen in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because multiple features are concentrated in a device and improve user access to a variety of functionality associated with a purchase process.

Claims 48-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodwin in view of Carney in further view of Angeles, Sara, Best Credit Card Processors 2017, https://www.businessnewsdaily.com/8061-best-credit-card-processing.html, 2017 (Angeles).

As per claim 47, combination of Goodwin and Carney teach all the limitations of claim 1. 
Goodwin does not explicitly teach, however, Angeles teaches,
wherein assigning includes initially assigning at least two of the plurality of payment processors different respective scores (page 1, “Payline Data … Rates 0.2-0.5 percent … Flagship Merchant Services … Rates 0.38 – 1.58 percent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to score payment processors of Angeles in Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the references are analogous art in the field of payment processor evaluation and because payment processor scoring improves payment processor selection by quantifying attributes of the payment processor.

As per claim 48, combination of Goodwin and Carney teach all the limitations of claim 1.
Goodwin does not explicitly teach, however, Angeles teaches,
wherein assigning further includes assigning each of the plurality of payment processors a respective maximum score (page 1, “Payline Data … Rates 0.2-0.5 percent … Flagship Merchant Services … Rates 0.38 – 1.58 percent”), and wherein the threshold score is set based on a highest of the respective maximum scores (page 1, “Small Business Overall … High-Volume”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to score payment processors of Angeles in Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the references are analogous art in the field of payment processor evaluation and because payment processor scoring improves payment processor selection by quantifying attributes of the payment processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692